— Appeal by defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered March 6,1980, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. In that portion of its charge as to reasonable doubt, the trial court referred to establishing guilt to a “moral certainty”, as well as to wavering minds and even scales. Such language was improper (People v Cousart, 74 AD2d 877; People v McCray, 57 AD2d 632). No exception was taken, however, and examination of the entire charge indicates that the concept of reasonable doubt was correctly explained to the jury (People v Turrell, 66 AD2d 862, affd 50 NY2d 400; People v Patterson, 76 AD2d 891; People v Woods, 41 NY2d 279, 283). We have reviewed defendant’s other contentions and find them to be without merit. O’Connor, J. P., Brown, Niehoff and Rubin, JJ., concur.